Citation Nr: 0828185	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  05-38 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for heart disease (claimed 
as heart attack), to include as secondary to service-
connected hypertensive cardiovascular disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1977 to June 1980, 
and from May 1981 to August 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania, which denied the veteran's 
claim for service connection for myocardial infarction 
(claimed as heart attack).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that she suffered a heart attack in 
January 2002, and that she appears to be asserting that she 
had coronary artery disease that was caused or aggravated by 
her service-connected hypertensive cardiovascular disease.  
After a thorough review of the veteran's claims folder, the 
Board has determined that additional development is necessary 
prior to the adjudication of this claim.  

In particular, the Board notes that the veteran was never 
sent the VCAA notice for her service connection claim.  Under 
the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Thus, the RO must inform the veteran of the 
types of evidence needed in order to substantiate her claim 
for service connection and the division of responsibility 
between the appellant and VA for obtaining the required 
evidence.

In addition, although the veteran requested service 
connection for a heart attack sustained in January 2002, 
secondary to her service-connected hypertensive 
cardiovascular disease, the medical evidence of record 
suggests that she probably did not sustain a myocardial 
infarction.  In January 2002, the veteran was admitted to a 
private hospital with complaints of shortness of breath, 
chest pain and tightness.  Several tests were performed, 
including a stress echocardiogram and a pulmonary function 
test.  It was noted that the veteran was positive for 
hypertension with blood pressure of 225/90.  The stress 
echocardiogram revealed some abnormalities, including global 
hypokinesis throughout with moderate concentric left 
ventricular hypertrophy.  The doctor noted that he was 
surprised by these findings, given that the veteran was only 
51-years-old.  The veteran was discharged with a new 
prescription for Accupril (an ACE inhibitor used to treat 
high blood pressure and heart failure) and Lanoxin 
(frequently used to treat heart failure).  She was asked to 
return for a follow-up in a week because her physician felt 
that she may be in need of diagnostic catheterization to 
determine the etiology of the global hypokinesis (which he 
added might have been going on for a while).

In February 2002, the veteran was seen by a physician 
assistant with complaints of breaking out, itching and 
shortness of breath.  She denied any chest pain or 
palpitations, but the examiner noted some shortness of breath 
and indicated that this was more of a chronic condition for 
her.  Upon examination, her heart was found to have a regular 
rhythm and rate.  The assessment was atopic dermatitis, 
hypertension - improved, and dyspnea.

In May 2004, the veteran underwent a VA medical examination 
as part of her claim for benefits.  The VA examiner reviewed 
the veteran's entire claims folder, including her service and 
service treatment records.  He noted that she had been 
diagnosed with congestive heart failure in 2002.  He referred 
to her previous stress test but said that she had never 
undergone a cardiac catheterization.  The veteran denied any 
history of coronary artery disease.  Significantly, she also 
denied any history of myocardial infarction, which is 
inconsistent with the contentions offered in support of her 
appeal.  

The examiner noted that the veteran was known to have 
congestive heart failure and hypertensive heart disease.  He 
stated that although the patient denied a history of coronary 
artery disease, the condition could not be ruled out without 
a cardiac catheterization.  He found that even if the veteran 
had coronary artery disease, it would most likely be related 
to her many risk factors, including hypercholesteremia, heavy 
smoking, strong family history of coronary artery disease, 
diabetes mellitus and obesity.  The VA examiner concluded 
that it is NOT as likely as not that if the veteran has 
coronary artery disease, it is related to her military 
service (emphasis in original).

Although the VA examiner indicated that a diagnosis of 
coronary artery disease could not be ruled out without a 
cardiac catheterization, the Board is concerned that the 
examiner also noted the presence of multiple risk factors for 
that disease.  For this reason, the Board finds that another 
examination is warranted so that a physician can offer an 
opinion as to the likelihood that such a diagnosis is 
warranted.

Furthermore, although the examiner found that the disability, 
if present, was not likely to be related to service, the 
examiner did not offer an opinion as to whether that disease 
could have been caused or aggravated by her service-connected 
hypertensive cardiovascular disease as per Allen v. Brown, 7 
Vet. App. 439 (1995) and 38 C.F.R.§ 3.310(a).

Finally, the Board notes that although the veteran has 
requested service connection specifically for a "heart 
attack," secondary to her already service-connected 
hypertensive cardiovascular disease, she subsequently denied 
a history of myocardial infarctions.  From a reading of the 
record, it is apparent that she seeks service connection for 
heart disease, as diagnosed during hospital treatment in 
January 2002.  The Board has therefore revised the issue from 
entitlement to service-connection for myocardial infarction 
(which was not diagnosed) to heart disease.  Another VA 
examination will help to clarify this matter.  See 38 C.F.R. 
§ 5103A(d). 

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103 and 5103A (West 
2002) are fully satisfied, including the 
evidence required to substantiate the 
appellant's claim for service connection 
for heart disease both on a direct basis 
and claimed as secondary to service-
connected hypertensive cardiovascular 
disease.

2.  Once all available medical records 
have been received, make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a VA medical 
examination for the purpose of determining 
whether it is at least as likely as not 
(whether there is a 50 percent or greater 
probability) that the veteran has current 
heart disease that began during service, 
is related to some incident of service, or 
is caused or aggravated by service-
connected disability.

The RO should send the claims file to the 
examiner for review, and the clinician 
should indicate that the claims file was 
reviewed, to include service medical 
records, post-service medical records 
(including the January 2002 private 
hospital report) and VA examination 
reports.

In making his determination, the examiner 
should discuss the likelihood of the 
presence of any coronary artery disease, 
congestive heart failure, residuals of a 
myocardial infarction or hypokinesis 
present.  If the examiner cannot offer an 
opinion, the examiner should provide an 
explanation as to the reason he or she is 
unable to do so.

For each heart disorder found, the 
examiner should describe the nature of the 
disorder and opine whether it is at least 
as likely as not (whether there is a 50 
percent or greater probability) that the 
disorder had its onset during service, or 
was caused or aggravated (chronic 
worsening of underlying condition versus 
temporary flare-up of symptoms) by her 
service-connected hypertensive 
cardiovascular disease.

Please note that the term "at least as 
likely as not" does not mean "within the 
realm of medical possibility."  Rather, 
it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of that 
conclusion as it is to find against it.  
"More likely" and "as likely" support 
the contended causal relationship; "less 
likely" weighs against the claim.

3.  Thereafter, the issue on appeal should 
be readjudicated.  If any benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the veteran and her 
representative should be provided with a 
Supplemental Statement of the Case (SSOC) 
and afforded the opportunity to respond 
thereto.  The matter should then be 
returned to the Board, if necessary, for 
further appellate process.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


